Order entered October 6, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00506-CV

STEVEN B. AUBREY, BENEFICIARY OF THE AUBREY FAMILY TRUST CREATED
    UNDER THE WILL OF RICHARD BUCK AUBREY, DECEASED, Appellant

                                               V.

    BETSY S. AUBREY, TRUSTEE OF THE AUBREY FAMILY TRUST CREATED
      UNDER THE WILL OF RICHARD BUCK AUBREY, DECEASED, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-11685

                                           ORDER
       We GRANT appellant’s October 4, 2016, second unopposed motion for extension of

time to file his amended brief. Appellant’s brief received by the Clerk of the Court on October 3,

2016, is ORDERED filed as of the date of this order. Appellee’s brief shall be filed within

THIRTY DAYS of the date of this order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE